Citation Nr: 1039119	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  08-16 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for heart problems, to 
include as secondary to the Veteran's service connected 
degenerative joint disease of the left knee.

2. Entitlement to special monthly compensation as a result of 
being housebound or requiring aid and attendance.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from April 1937 to July 1939, 
and from December 1939 to June 1943.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the Veteran's above noted claims. These 
issues were remanded in September 2008 for further development.  
An April 2009 Board decision was vacated and remanded by a May 
2010 United States Court of Appeals for Veterans Claims (Court) 
order, based on a May 2010 joint motion for remand.  As such, 
these issues now return again before the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

As noted above, these issues that were the subject of a prior 
Board decision, dated April 2009, were remanded in a May 2010 
Court decision, implementing a May 2010 joint motion for remand.

The Board points out that, from the time of the April 2009 Board 
decision until the present, additional evidence has been 
associated with the Veteran's claims file, including VA treatment 
records, and a VA examination report of the Veteran's left knee, 
dated July 2009.  The evidence does not show that the Veteran 
submitted a waiver of RO consideration of this evidence.  
Although this evidence was considered in a rating decision dated 
August 2009, which granted the Veteran an increased rating for 
his service connected left knee disability, the Veteran's claims 
file does not show that the RO considered this evidence as to the 
issues on appeal; specifically, the Board notes that no 
Supplemental Statement of the Case was issued as to this 
evidence.  In order therefore that the Veteran is assured of 
receiving all consideration due him under the law, the Board 
finds that a remand is therefore necessary, to ensure that the RO 
considers these records in the first instance.

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.   Have the AMC contact the Veteran and 
request that he provide the names and 
addresses of all health care providers who 
have recently treated him for his service 
connected left knee disability.  After 
obtaining any required releases, please 
associate all identified records with the 
Veteran's claim file.

2.  Thereafter, the AMC should re-adjudicate 
the Veteran's claim of entitlement to service 
connection for heart problems, to include as 
secondary to the Veteran's service connected 
degenerative joint disease of the left knee, 
and as well entitlement to special monthly 
compensation as a result of being housebound 
or requiring aid and attendance.  If any 
benefits sought are not granted, the Veteran 
should be furnished a supplemental statement 
of the case and an opportunity to respond.  
The case should then be returned to the 
Board, if in order. 

The Veteran  has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



